In a proceeding, inter alla, to review a determination of the Town Board of the Town of Islip which had denied petitioner’s application for a permit to establish and operate a house trailer park, petitioner appeals (1) from an order, entered August 5,1958, dismissing his petition, and (2) from an order, entered July 1, 1959, denying reargument or leave to renew. Order dismissing petition unanimously affirmed, without costs, and without prejudice to any action or proceeding which appellant might be advised to institute, based on the ground that the amendment to'the ordinance is unconstitutional, or that respondents willfully withheld the permit and misled and hindered appellant (see Matter of Dubow v. Ross, 254 App. Div. 706). The record at bar does not bring this ease within the rule of the Dubow ease. Nor is there any direct attack here on the constitutionality of the amendment, or facts in the record to support such attack. Appeal from order denying reargument or leave to renew, dismissed, without costs. Such order is not appealable. Present — Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ. [14 Misc 2d 826.]